   Case: 1:18-cv-06643 Document #: 26 Filed: 04/30/19 Page 1 of 2 PageID #:190




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS


MARK R. HARRAH ROTH IRA, et al.

              Plaintiffs,

       v.
                                                      No. 18 cv 6643
GOLDSTONE FINANCIAL GROUP
LLC, at al.,

              Defendants.


                    STIPULATION TO DISMISS WITH PREJUDICE



  This case having been previously dismissed without prejudice, the parties hereby stipulate to

  the dismissal of this action with prejudice, with each side to bear its own costs and fees.



Dated: April 30, 2019                         Respectfully submitted,


                                              Howard B. Prossnitz /s/
                                              Howard B. Prossnitz, Esq.
                                              prossnitzlaw@gmail.com
                                              Law Offices of Howard Prossnitz
                                              1014 Ontario Street
                                              Oak Park, IL 60302
                                              Telephone: (708) 207-5747
                                              Facsimile: (708) 386-6443

                                              Attorney for Plaintiffs
    Case: 1:18-cv-06643 Document #: 26 Filed: 04/30/19 Page 2 of 2 PageID #:191




                                                      Colby Anne Kingsbury, Esq./s/
                                                      Faegre Baker Daniels LLP
                                                      311 South Wacker
                                                      Suite 4400
                                                      Chicago, IL 60606
                                                      312 212-6573
                                                      312 2121-6501 fax
                                                      Colby.kingsburg@FaegreBD.com

                                                      Attorney for Defendants



                             Certificate of Service

        I, Howard Prossnitz, an attorney, served a copy on counsel of record through the Court’s
e-filing system on this 30th day of April, 2019.

                                            Howard B. Prossnitz /s/




                                              -2-
